DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown in the drawing figures or the feature(s) canceled from the claim(s):
	● the liquid trough being on the same level as said liquid support surface (claim 14), 
	● the longitudinal axis, first lateral exterior wall portion, second lateral exterior wall portion, front exterior wall portion, rear exterior wall portion, first lateral end, second lateral end, first lateral paint collecting area, second lateral paint collecting area, a curved rear paint collecting area defined between the platform and the rear exterior wall portion, the longitudinal axis passing through the curved rear paint collecting area (claims 22 as well as claims 23-25 and 32), 
	● the top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion are coplanar (claim 24), 
	● the plane in which the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior wall portion, and the top of the rear exterior wall portion are located (claim 25), 
	● the bottom of the rear paint collecting area is coplanar with an upper surface of the floor (claim 26), 
	● the rear exterior wall portion is round, the platform has proximal and distal ends, the proximal end of the platform is at the top end of the ramp, the distal end of the platform is round (claim 27), 
	● the first ramp wall, second ramp wall, first lateral paint collecting area, second lateral paint collecting area (claims 28 and 32),  
	● the first lateral paint collecting area, second lateral paint collecting area (claim 29), 
	● the front paint collecting area (claim 30), 
	● the rear exterior wall, the proximal and distal ends of the platform, the proximal end of the platform at the top of the ramp and distal end of the platform being round (claim 31), 
	● the front exterior wall portion is coplanar with a bottom of the rear exterior wall portion; and 
	●the front exterior wall portion is immovably fixed relative to the rear exterior wall portion (claim 33).
It should be noted that, as is currently filed, the drawings do not describe the above noted claim terms. Should the drawings support the above claim terms, Patent Owner must identify where in the filed drawings the claim terms are supported.
No new matter must be entered.
Amendments to the drawings must comply with 37 C.F.R. 1.173(a)-(d).

Specification
The amendment filed June 8, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
● As shown in Figs 2 and 3, at least a portion of the liquid trough (or
“curved rear paint collecting area”) 32 is on the same level as at least a portion of the liquid support surface (or “floor”) 16, 
● As shown in FIG. 4, the peripheral wall 12’ includes a first lateral exterior wall portion on one side of a longitudinal axis, a second lateral exterior wall portion on an opposite side of the longitudinal axis, a front exterior wall portion, and a rear exterior wall portion.
	● As shown in FIG. 4, a first lateral paint collecting area is defined between the first lateral end of the ramp 14 and the first lateral exterior wall portion: a second lateral paint collecting area is defined between the second lateral end of the ramp 14 and the second lateral exterior wall portion; the curved rear paint collecting area 32 is defined between the platform 22 and the rear exterior wall portion: and the longitudinal axis passes through the curved rear paint collecting area 32.
● As shown in FIG. 3, the first lateral exterior wall portion, the second
lateral exterior wall portion, the front exterior wall portion, and the rear exterior wall portion — which form the peripheral wall 12’ — are collectively circular.
● As shown in FIG. 4, a top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion — which portions collectively form the peripheral wall 12’ — are coplanar. In other words, the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior wall portion, and the top of the rear exterior wall portion —which portions collectively form the peripheral wall 12’ — are located in a plane.
As shown in FIG. 2, the bottom of the rear paint collecting area 32 is coplanar with an upper surface of the floor 16.
As shown in FIG. 4, the rear exterior wall portion of the peripheral wall
12’ is round, the platform 22 has proximal and distal ends, the proximal end of the platform 22 is at the top end of the ramp 14 and the distal end of the platform 22 is round. 
● As shown in FIG. 4, a first ramp wall extends from the first lateral end of
the ramp 14 and defines part of the first lateral paint collecting area, and a second ramp wall extends from the second lateral end of the ramp 14 and defines part of the second lateral paint collecting area. 
● As shown in FIG. 4, the first lateral paint collecting area is in communication with a front paint collecting area that is partially defined by the floor 16, and the second lateral paint collecting area is in communication with the front paint collecting area.
As shown in Figs 1-4, a bottom of the front exterior wall portion is
coplanar with a bottom of the rear exterior wall portion, and the front exterior wall portion is immovably fixed relative to the rear exterior wall portion.

Claim Rejections - 35 USC § 251
Claims 22-33 and 37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Claims 22-33 recite the following limitations:
● the longitudinal axis, first lateral exterior wall portion, second lateral exterior wall portion, front exterior wall portion, rear exterior wall portion, first lateral end, second lateral end, first lateral paint collecting area, second lateral paint collecting area, a curved rear paint collecting area defined between the platform and the rear exterior wall portion, the longitudinal axis passing through the curved rear paint collecting area (claims 22 as well as claims 23-25 and 32), 
	● the top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion are coplanar (claim 24), 
	● the plane in which the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior wall portion, and the top of the rear exterior wall portion are located (claim 25), 
	● the bottom of the rear paint collecting area is coplanar with an upper surface of the floor (claim 26), 
	● the rear exterior wall portion is round, the platform has proximal and distal ends, the proximal end of the platform is at the top end of the ramp, the distal end of the platform is round (claim 27), 
	● the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, the second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area, first lateral paint collecting area is in communication with a front paint collecting area that is partially defined by the floor, second lateral paint collecting area in communication with the front paint collecting area (claims 28 and 32),  
	● the first lateral paint collecting area communicating with the front paint collecting area, second lateral paint collecting area communicating with the front paint collecting area, (claim 29), 
	● the front paint collecting area (claim 30), 
	● the rear exterior wall, the proximal and distal ends of the platform, the proximal end of the platform at the top of the ramp and distal end of the platform being round, (claim 31), 
	● the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, a second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area (claim 32), 
	● the front exterior wall portion is coplanar with a bottom of the rear exterior wall portion; and the front exterior wall portion is immovably fixed relative to the rear exterior wall portion (claim 33).
 Nowhere in the original patent description is this language found.
The above limitations constitute new matter.
The claims in the reissue application must be for subject matter which the applicant had the right to claim in the original patent. See MPEP 1411.02
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17, 22-33 and 35-37 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure, as filed on July 28, 2015, in non-provisional application 14/810,512, does not provide support for the following claim limitations:
	● the liquid trough being on the same level as said liquid support surface (claim 14), 
	● the longitudinal axis, first lateral exterior wall portion, second lateral exterior wall portion, front exterior wall portion, rear exterior wall portion, first lateral end, second lateral end, first lateral paint collecting area, second lateral paint collecting area, a curved rear paint collecting area defined between the platform and the rear exterior wall portion, the longitudinal axis passing through the curved rear paint collecting area (claims 22 as well as claims 23-25 and 32), 
	● the top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion are coplanar (claim 24), 
	● the plane in which the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior wall portion, and the top of the rear exterior wall portion are located (claim 25), 
	● the bottom of the rear paint collecting area is coplanar with an upper surface of the floor (claim 26), 
	● the rear exterior wall portion is round, the platform has proximal and distal ends, the proximal end of the platform is at the top end of the ramp, the distal end of the platform is round (claim 27), 
	● the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, the second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area, first lateral paint collecting area is in communication with a front paint collecting area that is partially defined by the floor, second lateral paint collecting area in communication with the front paint collecting area (claims 28 and 32),  
	● the first lateral paint collecting area communicating with the front paint collecting area, second lateral paint collecting area communicating with the front paint collecting area, (claim 29), 
	● the front paint collecting area (claim 30), 
	● the rear exterior wall, the proximal and distal ends of the platform, the proximal end of the platform at the top of the ramp and distal end of the platform being round, (claim 31), 
	● the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, a second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area (claim 32), 
	● the front exterior wall portion is coplanar with a bottom of the rear exterior wall portion; and the front exterior wall portion is immovably fixed relative to the rear exterior wall portion (claim 33).
At this point in prosecution, Patent Owner has not established the claimed subject matter presented in the above mentioned claims in question (claims 14-17, 22-33 and 35-37) are properly supported in the disclosure, be it in the originally filed specification, originally filed non-provisional claims, and/or originally filed drawings.
Patent Owner is further put on notice that there is no clear evidence in the original disclosure of any of these features mentioned in claims 14-17, 22-33 and 35-37.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 22, as claims 23-25 and 32, it is unclear what the metes and bounds of the following recitations are:
	● “the longitudinal axis”, 
	● “first lateral exterior wall portion”, 
	● “second lateral exterior wall portion”, 
	● “front exterior wall portion”, 
	● “rear exterior wall portion”, 
	● “first lateral end”,
	● “second lateral end”, 
	● “first lateral paint collecting area”, 
	● “second lateral paint collecting area”, 
	● “a curved rear paint collecting area defined between the platform and the rear exterior wall portion”, 
	● “the longitudinal axis passing through the curved rear paint collecting area.”  There is no description of the above-noted item(s) in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 24, it is unclear what the metes and bounds of the limitation “the top of the first lateral exterior wall portion, a top of the second lateral exterior wall portion, a top of the front exterior wall portion, and a top of the rear exterior wall portion are coplanar” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 25, it is unclear what the metes and bounds of the limitation “the plane in which the top of the first lateral exterior wall portion, the top of the second lateral exterior wall portion, the top of the front exterior wall portion, and the top of the rear exterior wall portion are located” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 26, it is unclear what the metes and bounds of the limitation “the bottom of the rear paint collecting area is coplanar with an upper surface of the floor” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 27, it is unclear what the metes and bounds of the limitation “the rear exterior wall portion is round, the platform has proximal and distal ends, the proximal end of the platform is at the top end of the ramp, the distal end of the platform is round” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claims 28 and 32, it is unclear what the metes and bounds of the limitation “the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, the second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area, first lateral paint collecting area is in communication with a front paint collecting area that is partially defined by the floor, second lateral paint collecting area in communication with the front paint collecting area” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 29, it is unclear what the metes and bounds of the limitation “the first lateral paint collecting area communicating with the front paint collecting area, second lateral paint collecting area communicating with the front paint collecting area” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 30, it is unclear what the metes and bounds of the limitation “the front paint collecting area” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 31, it is unclear what the metes and bounds of the limitation “the rear exterior wall, the proximal and distal ends of the platform, the proximal end of the platform at the top of the ramp and distal end of the platform being round” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 32, it is unclear what the metes and bounds of the limitation “the first ramp wall extending from the first lateral end of the ramp and defining part of the first lateral paint collecting area, a second ramp wall extending from the second lateral end of the ramp and defining part of the second lateral paint collecting area” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.
With respect to claim 33, it is unclear what the metes and bounds of the limitation “the front exterior wall portion is coplanar with a bottom of the rear exterior wall portion; and the front exterior wall portion is immovably fixed relative to the rear exterior wall portion” is. There is no description of this item in the specification or drawings, making the scope of the claim uncertain.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
Drawing objections
With respect to the objection to the drawings, Patent Owner argues that all the features are shown in the drawings, and then proceeds to identify all these features in marked up drawings, presented in the Remarks section (pages 5-14 of Patent Owner’s response).  The following arguments on pages 5-14 are a repeat of those arguments filed on 12/6/2021.
Patent Owner additionally argues (page 5 of the response 6/8/2022):
“The 1/14/2022 Office Action maintains all of the objections to the drawings raised in the 8/6/2021 Office Action for allegedly failing to show the claimed features. But the applicant has pointed out where each item is found in the originally-filed drawings. And the examiner has acknowledged that the patent owner has identified all of these features in the drawings. See 1/14/2022 Office Action at p. 16. Thus, the examiner’s assertion that the drawings do not show the features cannot be properly maintained. The patent owner’s analysis follows again for the examiner’s convenience. Withdrawal of the objections is respectfully requested.”

What Patent Owner has asserted is inaccurate. What the examiner said was:
“With respect to the objection to the drawings, Patent Owner argues that all the features are shown in the drawings, and then proceeds to identify all these features in marked up drawings, presented in the Remarks section (pages 5-14 of Patent Owner’s response)” (Emphasis examiner)
This was found at paragraph 38, page 16 of the Final Office action, mailed 1/14/2022. The examiner just reiterated what Patent Owner said.
As stated in the Final Office action, mailed 1/14/22 and repeated here:
The following is a quote from 37 CFR 1.83(a):
1.83    Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 

Providing descriptions of the claimed features in Patent Owner’s Remarks is unpersuasive and unacceptable since the rule, as identified above, requires these claimed features are shown in the drawings of the application.
Patent Owner is also notified that “[a] reissue application will be examined in the same manner as a non-reissue, non-provisional application, and will be subject to all the requirements of the rules related to non-reissue applications. Applications for reissue will be acted on by the examiner in advance of other applications.” See 37 C.F.R. 1.176 (a).
Since Patent Owner has not amended any of the originally filed drawings, or removed the claimed subject matter from the application, the drawing requirement stands.
Specification Objection
Patent Owner has now presented an amendment to the specification in an attempt to provide antecedent basis for the claimed subject matter that was objected to in the Final Office action, mailed 1/14/22.
Patent Owner argues (page 15):
“The examiner does not appear to appreciate that in haec verba textual support is not required and that ‘drawings alone may provide a ‘written description’ of an invention as required by Sec. 112.’ See MPEP 2163 (citing Vas-Cath, 935 F.2d at 1565). As such, new paragraphs are added that correspond with the drawings and the claim language. Support for the new paragraphs is explicitly set forth in the new paragraphs, and additional comments follow. No new matter is added, and withdrawal of all objections to the specification are respectfully requested. At the
very least, in view of the current amendments, the objections should be made rejections which are appealable.”

Patent Owner’s remarks, starting on page 15 (III.B.1.) to page 18 (III.B.13.) are a repeat of those arguments filed on 12/6/2021.
As stated in the Final Office action, mailed 1/14/22 and repeated here:
The following is a quote from 37 CFR 1.75(d)(1):
“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
From MPEP 608.01(o):
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(I) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
(emphasis examiner)

With respect to Patent Owner’s citation of Vas-Cath, while the drawings may provide support for the written description, MPEP 2163.02 states, in pertinent part:
“Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.

Rejections under 35 USC 112(a) and 251 (new matter)
On pages 21 to 22, Patent Owner argues:
“Claims 14-17 and 22-33 are rejected under § 112(a). To satisfy the written description requirement of § 112(a), ‘a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.’ See MPEP 2163. A satisfactory description may be found in any portion of the originally-filed specification. See id. ‘[D]rawings alone may provide a ‘written description’ of an invention as required by Sec. 112.” id. (citing Vas-Cath, 935 F.2d at 1565). Indeed, ‘drawings may be used in the same manner and with the same limitations as the specification.’ Id. (citing Autogiro Co. of Am. v. United States, 384 F.2d 391, 398 (Ct. Cl. 1967)). Support for the limitations noted by the examiner is at least found in the originally-filed drawings as set forth below. The claims do not contain any departure from, addition to, or deletion from the disclosure of the application as filed when all parts of the application are considered, and the rejections cannot be maintained.

The examiner fairly requests that the patent owner ‘identify where in the filed drawings the claim terms are supported.’ See 1/14/2022 Office Action at p. 12. The patent owner previously provided the following analysis in the 12/6/2021 response, which complies with the examiner’s request. Yet the examiner did not withdraw the rejections. Tellingly, the examiner stated, ‘Identifying these [claimed] features [by citation to the drawings] does not comply with... § 112(a).’ So the examiner does not dispute that the features are found in the original drawings or that the patent owner has identified where each claimed feature is found in the original drawings. The features are indeed supported by the drawings, all requirements of § 112(a) are met, and withdrawal of all § 112(a) rejections is respectfully requested.”

“‘a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention”.
There is no support in the original filed disclosure (claims, specification and drawings) that the inventor contemplated the paint tray having “the liquid trough being on the same level as said liquid support surface” (claim 14).
 There is no mention of this claim feature anywhere within the four corners of the originally filed disclosure, for nonprovisional application 14/810,512, filed 7/28/2015. This claim term were first introduced with the amendment filed 3/28/2018 in non-provisional application 14/810,512 (in then-claim 15). Further, there is no drawing that embodies the claimed invention. Patent Owner has relied upon figures 1-4, in support of the arguments that the claim terms are supported by the original disclosure. However, figures 1-4 are described in the specification as (col.. 2, ll. 10-20):
“FIG. 1 is a top perspective view of a moveable paint tray in accordance with the present invention.
FIG. 2 is a cross sectional perspective view of a moveable paint tray cut through FIG. 1 in accordance with the present invention.
FIG. 3 is a bottom perspective view of a moveable paint tray in accordance with the present invention.
FIG. 4 is a top perspective view of a second embodiment of a moveable paint tray in accordance with the present invention.”

Because figures 1-4 are perspective views, it cannot be reasonably determined that these figures support the claimed subject matter of “the liquid trough being on the same level as said liquid support surface”, since none of the originally filed figures indicate that the liquid trough and the liquid support surface lie in the same plane, and thus, are on the same level. This also applies to the claim limitations found in claims 22-33, which recite that certain claim features lie in the same plane.
With respect to claims 22-33, there is no support in the original filed disclosure (claims, specification and drawings) that the inventor contemplated the paint tray having, for example (claim 22),  “a first lateral exterior wall portion, second lateral exterior wall portion, front exterior wall portion, rear exterior wall portion”. These claim terms were first introduced with the filing of this reissue application. Moreover, where do the “first lateral exterior wall portion, second lateral exterior wall portion, front exterior wall portion, rear exterior wall portion” begin and where do they end? How are they demarcated? Patent Owner has ex post facto identified features in the drawings and argued that these features were somehow always contemplated by the inventor at the time of filing of the non-provisional application. From the originally filed drawings, the movable paint tray is indisputably shown as a circular/round vessel. Now Patent Owner, with filing of the reissue application, wishes to redefine the original disclosure of the paint tray to be something that has four walls/wall portions (front, rear, first lateral, second lateral). This clearly goes beyond what was originally contemplated by the application when the non-provisional application (14/810,512) was first filed.
The same reasoning may be applied to all claim terms, from claims 14-17 and 22-33, that are not shown in the originally filed drawings (see drawing objection above) and also mentioned in the rejection under 35 USC 112(a).
The remainder of pages 22-33 mimic pages 5-14 of Patent Owner’s arguments filed 6/8/2022.
Rejections under 35 USC 112(b)
On pages 33 to 34, Patent Owner argues:
“Various claim limitations are rejected under § 112(b) because there is allegedly ‘no description [of these terms] in the specification or drawings, making the scope of the claim uncertain.’ See 1/14/2022 Office Action at p. 13. But as the patent owner has repeatedly set forth, these limitations are in fact supported. And the examiner’s statements that ‘There is no description of this item in the specification or drawings, making the scope of the claims uncertain’ ignore the content of the drawings. The patent owner yet again below points out where the items are found in the drawings. Withdrawal of the § 112(b) rejections is respectfully requested. At the very least, to narrow the issues for appeal, the examiner should acknowledge that the items are in fact supported by the drawings or provide reasons disputing the patent owner’s identification of each item.” 
(Patent Owner then provides a marked up figure 4)

As stated in the Final office Action, mailed 1/14/2022:
At this point in prosecution, Patent Owner has not established the claims in question (claims 14-17 and 22-33) are properly supported in the disclosure, be it in the originally filed specification, originally filed non-provisional claims, and/or originally filed drawings.
Patent Owner is further put on notice that there is no clear evidence in the original disclosure of any of these features mentioned in claims 14-17 and 22-33.
Identifying these features in the Remarks does not comply with 37 CFR 1.83(a) or 37 CFR 1.75(d)(1) or 35 U.S.C. 112(a),(b). Further, providing some these claimed features to the original disclosure, in the drawings and specification, via amendment, may be considered new matter.
In addition, as identified above, with respect to the rejection of claims 14-17 and 22-33 under 35 USC 112(b), there is no support in the drawings and specification for the claimed subject matter. Because of this, and according to the language cited from 608.01(o) above, it cannot be established what the metes and bounds of the claimed invention are, resulting in uncertainty of the scope of the claims, resulting in the rejection under 35 USC 112(b).
Allowable Subject Matter
Claims 1-4, 7-11, 20, 21 and 34 are allowed.

Conclusion
Claims 14-17, 22-33 and 35-37 are REJECTED.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/William C. Doerrler/	and 	/GAS/
		William C. Doerrler			Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993